            Case 1:21-cv-02036-UNA Document 3 Filed 08/16/21 Page 1 of 2

                                                                                     FILED
                                                                                      AUG. 16, 2021
                             UNITED STATES DISTRICT COURT                       Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                       Court for the District of Columbia

ENNO R. JOHANNS AKA                            )
RUDY JOHANNS,                                  )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Civil Action No. 1:21-cv-02036 (UNA)
                                               )
MERRICK GARLAND,                               )
                                               )
                Respondent.                    )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s pro se petition for habeas

corpus and application for leave to proceed in forma pauperis. Petitioner, who is a United States

citizen, was convicted of attempted sexual assault and sentenced in Clark County, Nevada. He

served his sentence and was released from state custody in July 2000. In 2007, he was sentenced

to 8 months in Denver, Colorado, for failure to register as a sex offender as a result of his previous

criminal conviction. Upon release, petitioner refused to register as a sex offender and instead

moved to Brazil, where he currently resides. He has attempted to return to the United States on

two occasions, but was notified at the border that, in order to return, he must register as a sex

offender or face arrest for failure to do so. Petitioner generally objects to the proposition of

registering as a sex offender and is aggrieved regarding the resulting consequences of same. He

asks to be “relived of [sex offender] registry laws” so that he may return to the United States

without those repercussions.

       To the extent that petitioner challenges his conviction and sentence, he may not do so in

this District. Federal court review of state convictions is available under 28 U.S.C. § 2254 only

after the exhaustion of available state remedies. 28 U.S.C. § 2254(b)(1). Thereafter, “an
          Case 1:21-cv-02036-UNA Document 3 Filed 08/16/21 Page 2 of 2




application for a writ of habeas corpus [ ] made by a person in custody under the judgment and

sentence of a State court . . . may be filed in the district court for the district wherein such person

is in custody or in the district court for the district within which the State court was held which

convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application.” 28 U.S.C. § 2241(d). Consequently, this court lacks

jurisdiction over this matter, as petitioner was convicted and sentenced in Nevada and Colorado.

       It is also uncertain if petitioner is entitled to file for habeas relief. A “writ of habeas corpus

shall not extend to a [petitioner] unless” he is “in custody” under some authority. 28 U.S.C. §

2241(c). A person is generally considered “in custody” if he is being held in a prison or jail, or if

he is released on conditions of probation or parole, see, e.g., Jones v. Cunningham, 371 U.S. 236,

240–43 (1963) (holding that a paroled petitioner is “in custody” because parole restrictions

“significantly restrain petitioner’s liberty”), or subject to other “substantial” non-confinement

restraints on liberty, see, e.g., Hensley v. Municipal Court, 411 U.S. 345, 351–53 (1973) (holding

that a petitioner released on his own recognizance pending appeal of his sentence was “in custody”

for purpose of habeas). Petitioner is neither incarcerated nor in the United States, and he discusses,

at length, he faces no restrictions in Brazil, where he is admittedly “avoid[ing] . . . arrest and

detention[.]” While petitioner notes the “restraints” of his requirement to register as a sex offender,

it is unclear if he as a probationer or parolee, or if this was merely a obligation arising from his

sentence and subsequent release.

       For all of the foregoing reasons, the petition will be dismissed without prejudice. A

separate order accompanies this memorandum opinion.

       Date: August 16, 2021                             /s/______________________
                                                            EMMET G. SULLIVAN
                                                           United States District Judge
